Syllabus by
MARSHALL, CJ.
ERROR PROCEEDINGS
(260 S) A judgment of the Court of appeals reversing a judgment of the trial court “on the ground that the evidence submitted in this court and in the trial court was insufficient in law to entitle defendant in error to judgment” is not a judgment of reversal “wholly or partly on the ground that such judgment is not sustained by sufficient evidence” within the true intent and meaning of Rule XIX of this court.
INSURANCE — Railroads (500 D2d)
(310 A) Where a person is intending to take passage on a street car and is attempting to enter the ear and has one foot resting on the step of the car, and one hand on the hand rail of the car, and while in this position the car door is closed catching his foot so that he cannot alight from the car and he is carried a short distance in this manner. Held: That he is “riding as a passenger in or upon a public conveyance (including the platform, steps or running board thereof)” within the true intent and meaning of a “double benefit” clause in a policy of accident insurance.
Robinson, Jones, Matthias and Allen, JJ, concur. Kinkade, J, dissents. Day, J, not participating.